NUMBER 13-16-00455-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


               IN RE THE CITY OF CORPUS CHRISTI, TEXAS


                       On Petition for Writ of Mandamus.


                                        ORDER

     Before Chief Justice Valdez and Justices Garza and Longoria
                           Per Curiam Order

       Relator, the City of Corpus Christi, Texas, filed a petition for writ of mandamus and

motion for emergency stay in the above cause on August 17, 2016. Through this original

proceeding, relator seeks to compel the trial court to vacate an August 4, 2016 order

requiring relator to produce discovery to the real party in interest, Corina Saenz. Through

its motion for emergency stay, relator seeks to stay the trial court’s August 4, 2016 order

pending resolution of this original proceeding.

       The Court, having examined and fully considered the motion for emergency relief,

is of the opinion that the motion should be granted. The motion for emergency relief is
GRANTED and the trial court’s August 4, 2016 order is ordered STAYED pending further

order of this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”).

       The Court requests that the real party in interest, Saenz, or any others whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of mandamus on or before the expiration of ten days from the date of this order. See

id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                         PER CURIAM

Delivered and filed this
18th day of August, 2016.




                                             2